Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AI. 
                        
                              Double Patenting
       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.     Claims 21-37 are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 1-20 of U.S. Patent No. 10878538.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they claiming the same subject matter of displaying the rotatable image of the item including the frontal view of the item and the reflective view.  
        Regarding claims 21, 29 and 37, U.S Patent No. 10878538 claims 1, 7 and 13 disclose:
        generating a first image of a first surface of an item and a second image of a first reflective surface that includes a second surface of the item (U.S Patent No. 10878538, claim 1, lines 6-8 disclose generating a first image of a first surface of an item and a second image of a first reflective surface that includes a second surface of the item); 

         receiving, in response to the sending, a rotatable image of the item including a frontal view and at least at least one reflection view, the first view generated based on the first image of the item and the at least one reflection view (U.S Patent No. 10878538, claim 1, lines 14-16 displaying the rotatable image of the item including the frontal view of the item and the reflective view and display is obviously receiving in response to the sending); and 
          displaying the rotatable image of the item including the frontal view of the item and the reflective view (U.S Patent No. 10878538, claim 1, lines 14-16 displaying the rotatable image of the item including the frontal view of the item and the reflective view).
          Furthermore regarding claim 21 of the instant application, claim 1 of U.S Patent No. 10878538 disclose a hardware processor and memory device holding instructions (rotatable image of the item including the frontal view of the item and the reflective view (U.S Patent No. 10878538, claim 1, lines 2-5).
        The only difference between claims 21, 29 and 37 of the instant application and claims 1, 7 and 13 of U.S. Patent No. 10878538 is that claim 21, 29 and 37 of the instant application recite reflection view is generated to correct distortion caused by the reflective surface and claims 1, 7 and 13 of U.S Patent No. 10878538 have not explicitly recite reflection view is generated to correct distortion caused by the reflective surface. However claims 1, 7 and 13 of U.S Patent No. 10878538 recite “comprising” i.e. claims 1, 7 and 13 are “open ended” claims therefore it is obvious that claims 1, 7 and 13 of 
       Similarly claims 22-28 and 30-36 of the instant application are similarly obvious over claims 1-24 of U.S. Patent No. 10878538.
                                  Communication
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is 571-272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
ISHRAT I. SHERALI
Examiner
Art Unit 2667

 March 21, 2022